Citation Nr: 1629817	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-17 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
cronological
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to January 2006.  He received the Combat Infantryman Badge among other decorations.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2012 rating decision of the Department of Veterans' Affairs VA Regional Office (RO) in Lincoln, Nebraska which, in pertinent part, granted service connection for PTSD with an initial 30-percent rating, effective November 21, 2011.  The Veteran appealed the initial rating.

In a March 2013 rating decision a decision review officer (DRO) increased the initial rating to 50 percent, effective August 23, 2012.  In an April 2013 statement (VA Form 21 4138), the Veteran noted he was satisfied with the 50-  percent rating but asserted it should have applied to the entire initial rating period.  See AB v Brown, 6 Vet. App. 35 38 39 (1993) (the veteran may indicate he is content with a certain rating, even if less than the maximum possible rating).  At the hearing, however, he reported increased symptoms and contended he was entitled to rating higher than 50 percent.

The Veteran testified at a Board hearing via video conference in December 2013, before the undersigned.  A transcript of the hearing testimony is associated with the claims file.

In June 2014, the Board granted a 50-percent rating effective from the date of service connection and remanded the appeal, for additional development on the issue of entitlement to an initial rating higher than 50 percent.  A SSOC was issued in November 2014, and the case was returned to the Board. 

In January 2015, the Board remanded the Veteran's claim for further development.  A SSOC was issued in April 2015, and the case has now been returned to the Board for further appellate action. 


FINDINGS OF FACT

Throughout the appeal, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity without deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  

CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants of what information or evidence is needed for claim substantiation and respective evidentiary gathering duties.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

This appeal deals with the initial ratings assigned following the grant of service connection.  Further VCAA notice is not required with regard to the downstream issue in this appeal.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006); see also 38 C.F.R. § 3.159(b)(3)(i) (2015).

VA has made reasonable efforts to obtain adequately identified records.  The information and evidence associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service treatment records, and the Veteran's statements.  The Board has also obtained VA treatment records and VA examination reports and opinions from December 2011, September 2014, and April 2015.  Deficiencies in the earlier examination reports were cured by subsequent reports and addendums.  The reports contain all needed reports.   Therefore the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).  

A Video Conference Board hearing was held in December 2013.  The Veteran set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the December 2013 hearing the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board's June 2014 remand directed that the Veteran be afforded a VA examination to determine the current level of disability due to the service-connected PTSD. The Veteran was afforded a VA examination in September 2014.    

The case was remanded in January 2015 so that outstanding treatment records from Dr. Amy Turner could be obtained, and so that an addendum opinion to the September 2014 examination, could be obtained.  Treatment records from Dr. Turner were obtained, after which an addendum opinion was rendered in April 2015.  

Accordingly, the requirements of the June 2014 and January 2015, remands were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.

II. Initial Ratings

A.  Legal Criteria 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). See 38 C.F.R. Part 4 (2015). Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). 

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that in the case of an initial rating the Board must consider whether staged ratings were warranted during any period since service connection in order to compensate for changes in the disability over that period.  Id. at 126-127.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015). 

B. Rating Criteria

A 50-percent rating will be assigned for PTSD where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  
38 C.F.R. § 4.130, DC 9411. 

A 70-percent rating applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100-percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

"A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

A determination as to entitlement to the 70 percent rating requires an ultimate finding as to the level of impairment in most of the areas referenced in the criteria.  Id. 


The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2 (2015).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  

As relevant to this claim, a GAF score of 31 to 40 is defined as indicating some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter v. Brown 8 Vet. App. 240, 242-244 (1995).

B. Factual Background and Analysis

VA treatment records show that in a January 2009 intake assessment the Veteran was reported to have denied ever having experienced suicidal ideation or thoughts he would be better off dead, but he did wonder sometimes what things would be like if he were not around.  In April 2009, a therapist noted the Veteran's depression had resolved, and his primary symptoms were decreased concentration and distractibility.  In June 2009 he complained of chronic sleep deprivation, racing thoughts, flashbacks, and nightmares.  He also reported social anxiety, depression, and a tendency to isolate.  In June 2009, he denied any active or passive suicidal ideation.  He was variously diagnosed with bipolar disorder, PTSD, and depressive disorder.  A therapist noted the Veteran was very resistant to treatment.  On several occasions he was noted to be agitated.

In a May 2010 entry, it was noted the Veteran had stopped weekly therapy due to scheduling conflicts.  As of November 2010, the Veteran had completed his college education and had just started a job with an information technology contractor at an Air Force base.

In December 2011 the Veteran underwent a VA examination.  The examiner reported review of the claims file and electronic records.  The examiner also noted that, while the Veteran met the vegetative criteria for major depressive disorder, he had not had sustained depression lasting more than two weeks but an intermittently depressed mood over a long period of time.  The January 2009 entry noted diagnoses of PTSD and depressive disorder not otherwise specified (NOS).  Obsessive compulsive personality traits were noted in Axis II.  

The Veteran presented for the examination alone and dressed appropriately in casual attire.  He appeared his stated age, was very verbal, appeared intelligent, and interacted well with the examiner.  The Veteran was oriented in all spheres, and his attention and concentration were intact.  The Veteran described his mood as defeated and anxious, on edge, and depressed.  The examiner noted the Veteran's insight and judgment were intact.  He reported he had trouble getting to and staying asleep, and that he had a lot of dreams related to his military experience.  He described them as intermittent-sometimes occurring nightly for a week, while at others, maybe a couple of times a week.  

The Veteran was able to interpret a proverb; and, his memory for remote, recent, and immediate events were intact.  The examiner asked the Veteran what he had done on the previous day, and he replied that he went to work, did not wear a tie, and "had Jimmy Johns for dinner."  The Veteran reported that as a result of his constant recollections of his service in Afghanistan, he felt depressed.  There were times he needed to remove himself from work and go to a quiet place until the "mental images" stopped.  At other times, he did not go to work because of a bad night, and he knew he would not be productive.  
The examiner found that the Veteran's symptoms caused clinically significant distress and impairment in social and occupational functioning.  The Veteran had a depressed mood, anxiety, and chronic sleep impairment, all of which support the diagnosis of PTSD.

The examiner assigned a GAF score of 55.  At the time of the December 2011 examination, the Veteran was working full time.  He was single, living alone in an apartment, and maintained contact with his extended family.  He reported few friends, though he did report a couple whom he saw on occasion.  He did not socialize with any co-workers due to an age difference.  The Veteran reported difficulty being around a lot of people, and his outings were limited to a small local bar where he saw the same people all the time.

The Veteran was seen at a Vet Center is in January 2012.  He reported suicidal ideation, disturbed sleep, irritability or aggressiveness, anxiety, and depression.  There was evidence of hallucinations.  He continued to work as a contractor at the Air Force base.  

At a VA examination in August 2012, the examiner indicated that the Veteran's PTSD symptoms were those listed in the rating criteria for a 50 percent rating; and assigned a GAF of 53.  According to a September 2012 entry by a readjustment counselor at the Vet Center, the Veteran's symptoms were depressed mood, anxiety, suspiciousness, panic attacks occurring on a weekly basis, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships, persistent delusions or hallucinations.  He was given a GAF of 59.   

At the December 2013 hearing, the Veteran testified that many of the symptoms he reported to the 2011 examiner were not recorded in the examination report.  The examiner did not note the Veteran's reports of occasional suicidal ideation.  The Veteran testified that he had the same symptoms at the time of the December 2011 examination as subsequently reported in the treatment records.  The Veteran also testified that he suffered from obsessional ritualistic behavior.  When asked for an example, the Veteran responded that he had been known to check his doors and locks three to five times prior to going to bed.  The Veteran also asserted that the examiner did not note his near continuous depression.

In a March 2012 statement, the Veteran reported that he was on medication to control anxiety and panic attacks, which occurred up to 3 or 4 times per week.   He also reported suicidal ideation, and intrusive thoughts pertaining to his time in service.  In a January 2012 statement from an acquaintance commented on his time in service with the Veteran, noting that the environment during deployment took a toll mentally and physically on many soldiers.  In a January 2012 statement another acquaintance reported observing the Veteran's mental decline following service.  This acquaintance reported that the Veteran had become withdrawn, and had had difficulty adjusting to civilian life.   

At a September 2014, VA examination, the examiner noted the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran had anxiety and chronic sleep impairment.  The Veteran also reported symptoms of PTSD, which the examiner noted fell in the moderate range of severity.  The Veteran stated that most nights he was in bed about 6 hours total, and asleep for about 3/4 of that time.  He reported it took him approximately one hour to fall asleep and that he was experiencing nightmares.  He had intrusive thoughts or images from his time in Afghanistan.  He slept better on Friday and Saturday nights, because of the absence of work responsibilities.  The examiner referenced an August 2013 evaluation during which Veteran reported increased anxiety and discomfort in public places.  He reported that overall his mood had been better.  He had ceased taking all medication other than Alprazolam as needed.  He reported panic on rare occasions.  He was assigned a GAF of 60.

With regard to social, marital and family history, the Veteran remained single and lived alone.  He reported contact with his family every couple of weeks.  When asked about his social life, he stated that he spends a lot of time alone.  He had a few friends; but they were in different phases of life than him.  He was employed a full time, in information technology for strategic professional resources, and had been in that position for about 19 months.  In his free time he reported not doing much, but rode his motorcycle, and was a computer hobbyist.  He denied any legal or behavioral problems.  He reported using alcohol, that goes in spurts, sometimes 7 or 8 drinks per week, and other times he won't drink for two weeks.  

With regard to his relevant mental health history, he reported seeing a psychologist, on a weekly basis, for the past 7 months.  He came to the VA examination alone, and his attire was appropriate.  He was noted as being aloof and did not smile during the interview, appearing somewhat hostile.  His responses were brief and non-elaborative.  He was alert and oriented in all spheres, and his insight and judgment were intact.  He described his mood as depressed, defeated, tense, anxious, worried, and at times scared.  He reported it took him 45 minutes to an hour to fall asleep, and he woke up regularly.  He was able to interpret a proverb.  His memory for remote, recent and immediate events was intact.  

The Veteran noted heavy anxiety and tension, a lack of emotional control, and an inability to be in social situations.  He stated that his family had pulled away from him and does not have as much contact with them as he once did.  He reported feeling depressed, and having difficulty at work; however he was happy to work for his employer, as those he worked for were understanding.  He reported on occasion having to leave work for some time to clear his head, and having to walk out of meetings.  Symptoms that apply to his PTSD diagnoses were listed as depressed mood, anxiety, panic attacks occurring more than once per week, chronic sleep impairment, difficulty establishing and maintaining effective work and social relationships.  He reported occasionally having suicidal thoughts.   He was found to be capable of managing his financial affairs.  

The April 2015 examiner reviewed all information using DSM-IV criteria and found that those criteria did not alter in any way the reported findings that were provided in the September 2014 report.   The examiner concluded that it is less likely as not that PTSD causes the Veteran to have deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood due to symptoms equivalent to those listed in the 70 percent criteria.  The examiner commented that the Veteran's report of suicidal thoughts were occasional, which was not sufficient to give a higher rating of symptoms.   

Records from Dr. Amy Turner of Boys Town Center for Behavioral Health, show that in April 2014, the Veteran presented as anxious and reported spending several hours through the day focused on obsessive, ruminating thoughts and rigid routines.  He also reported disappointment and sadness due to feeling unsupported by family members despite providing them education on PTSD.  At a November 2014 visit, the Veteran described feeling misunderstood and invalidated by siblings.  He noted increased contact with friends the prior week.  He presented in February 2015 with a depressed mood and affect.  He had self-defeating thoughts.  He reported nightmares, sleep disturbance and frustration.  

Analysis

As noted, a rating in excess of 50 percent requires a finding that the Veteran has deficiencies in most of the areas listed in the criteria for a 70 percent rating.  38 C.F.R. § 4.130.

As it relates to his judgment and thinking, the Veteran has regularly been described as having normal thought processes.  At the December 2011, and September 2014 examinations his insight and judgment were intact.  Though there was a report of visual hallucinations in September 2012, there was no evidence following this entry of an abnormal though processes.  At the hearing the Veteran made no reference or hallucinations or delusions.  Taking into account the severity, duration, and frequency of these manifestations, the Veteran does not have deficiencies in the areas of judgment and thinking. 

The Veteran has had some difficulty maintaining family relations.  In September 2014, he reported limited contact with his family because they had pulled away from him and he has reported feeling disrespected by them.  Nonetheless he has maintained regular contact with family members and has not reported conflicts of a higher level.  The 50 percent rating contemplates impaired social relationships, including those with family members.  There is no evidence of more severe deficiencies in this area.

Examiners throughout the course of the appeal and the Veteran's records reveal that the Veteran's PTSD symptoms have affected his employment.  The Veteran finished college in November 2010 and began working in informational technology.  At the December 2011 and September 2014 examinations the Veteran reported on occasion having to excuse himself from work due to his symptoms.  However, despite this, the Veteran reported overall satisfaction at work because his employer expressed understanding for the Veteran's condition.  As noted above, the percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 C.F.R. § 4.1.  The assignment of a high disability rating of 50 percent is recognition of significant interference of the Veteran's PTSD in his employment.  Moreover, although the Veteran appears to indicate that he has had difficulties at work, he has remained employed on a full time basis. 

With regard to the area of work, the Veteran has been successful at maintaining skilled full time employment after successfully completing his college education.  While he occasionally must leave work, the 50 percent rating contemplates considerable time lost from work commensurate with that rating.  38 C.F.R. § 4.1 (2015).  The Veteran has reported in general that he has problems at work, but the only specific problem reported the need to occasionally leave work.  He has not reported any difficulties interacting with supervisors or co-workers; disciplinary actions, or problems meeting job requirements.  Accordingly the record does not show deficiencies in this area.

The Veteran has not reported that he attempted schooling at any time since the effective date of service connection; but his on-the-job success and his self education as a computer hobbyist indicate that there is no deficiency in the area of schooling.  The examiners and treatment providers have also not reported any impairment in concentration or other symptoms that would suggest impairment in the area of schooling.

Therefore, the Board finds that the nature, frequency, duration, and severity of the Veteran's symptoms as they relate to his psychiatric diagnosis warrant no more than a 50 percent schedular rating at any time since the effective date of service connection.  As the weight of the evidence is against a higher rating, reasonable doubt does not arise.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1). An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule. As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran also has not described any exceptional or unusual features of his PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to the 50 percent rating for PTSD, service connection is in effect for right knee strain, gastroesophageal reflux disease, and tinnitus; each evaluated as 10 percent disabling.  His combined rating is 60 percent.  There has been no allegation or evidence that this combined rating is inadequate; although as discussed above, the Veteran believes the individual rating for PTSD should be higher.  The combined rating compensates the Veteran for his occupational impairment, and there is no indication of any exceptional factors warranting referral for extraschedular consideration.


ORDER

A higher initial rating in excess of 50 percent for PTSD is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


